Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

 	Claims 1-20 are allowed.

 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “A method comprising: obtaining, using one or more processors of an auxiliary device worn by a user, motion data; tracking, using the one or more processors, the user's head based at least in part on the motion data; determining, using the one or more processors, whether or not the user is walking based at least in part on the motion data; in accordance with determining that the user is walking, determining if a source device configured to deliver spatial audio to the auxiliary device is static for a specified period of time; and in accordance with determining that the user is walking and the source device is static for the specified period of time, disabling the tracking of the user's head.”
 	Examiner has found prior art in the same field of endeavor in Karkkainen et al. (US 2018/0220253 A1).  
 	Karkkainen teaches a system for differential headtracking where a processor is configured to: determine a first orientation value of a head (101) of a user (100) of the apparatus relative to a further body part (111) of the user (100) using at least one orientation sensor (105); and control a 3D audio reproduction function of the apparatus based on the first orientation value. (see abstract, fig. 3C and par. 0109 and 0162). 
The system of Karkkainen does not teach the limitations “determining, using the one or more processors, whether or not the user is walking based at least in part on the motion data; in accordance with determining that the user is walking, determining if a source device configured to deliver spatial audio to the auxiliary device is static for a specified period of time; and in accordance with determining that the user is walking and the source device is static for the specified period of time, disabling the tracking of the user's head.”  
Furthermore, claims 1-20 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648